GRAIL, P. J.
This case comes before us upon the motion of the respondent to dismiss the appeal upon the ground that the appellant has failed to file his printed points and authorities.
Section 4 of rule I of the Rules for the Supreme Court and District Courts of Appeal of the State of California provides that within thirty days after the filing of the transcript the *209appellant shall file with the clerk his printed points and authorities. The transcript was filed April 26, 1937. No points and authorities have yet been filed by the appellant. No extensions of time have been requested.
Motion granted and appeal dismissed.
Wood, J., and McComb, J., concurred.